Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach a cap assembly comprising:

a cap comprising a cover portion that includes an annular wall that defines a central opening, and at least one evacuating opening located radially outward of the central opening, the cover portion defining a gap above the self-sealing membrane to allow the self-sealing membrane to be at least partially displaced from the portion of the floor to allow fluid communication between the first bore and an outside atmosphere when a suction is applied to the cap, as defined within the context of claim 1 along with all other claim limitations.

a serum stopper comprising: a first portion being insertably received in the first bore of the funnel; and a second portion comprising a self-sealing membrane, the second portion extending radially outward relative to the first portion and having a perimeter that overlaps at least a portion of the floor and residing in the second bore of the funnel: and a cap configured to be secured over the second portion of the funnel such that a gap is defined above the second portion of the serum stopper to allow at least the perimeter of the second portion of the serum stopper to be at least partially displaced from the floor and the first portion of the serum stopper to be at least partially displaced from the first bore of the funnel, wherein the cap assembly is configured to selectively allow fluid communication between an outside atmosphere, the first bore of the funnel, and the second bore of the funnel when a suction is applied to the cap, as defined within the context of claim 9 along with all other claim limitations.

the serum stopper comprising: a first portion being insertably received in the first end of the funnel; and a second portion comprising a self-sealing membrane, the second portion extending radially outward relative to the first portion and residing in the second end of the funnel; and a cap configured to be secured over the funnel, wherein the cap includes a cover portion, the cover portion defining a gap above the second portion of the serum stopper to allow both the first portion and the second portion of the serum stopper to be at least partially displaced from the first position within the funnel, and wherein the cap assembly is configured to selectively allow fluid communication between the first end of the funnel and the second end of the funnel when a suction is applied to the cap, as defined within the context of claim 19 along with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753